                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

IN THE MATTER OF THE:
COMPLAINT OF GODFREY A.
ROCKEFELLER, JR. AS OWNER OF
THE M/Y SPIRIT, A 2008 29R, BEARING
HULL IDENTIFICATION NUMBER                            Case No: 2:18-cv-591-FtM-38MRM
THC29152C708, HER ENGINES, TACKLE,
APPAREL AND APPURTENANCES, FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY
                                  /

                                 OPINION AND ORDER1

       Before the Court is Petitioner Godfrey A. Rockefeller, Jr.'s Motion for Default

Judgment Against Non Filing Claimants (Doc. 27).

       This is an admiralty action. Rockefeller is the owner of a 2008 Hinckley 29R motor

yacht that collided with a commercial sight-seeing boat named “Tropic Star.” Rockefeller

filed this action to exonerate or limit his liability from damages caused by the collision.

(Doc. 1).

       In an action to exonerate or limit liability from claims arising out of maritime

accidents, there are strict deadlines for providing notice and filing claims. Under the

Supplemental Rules for Admiralty or Maritime Claims,

       the court shall issue a notice to all persons asserting claims with respect to
       which the complaint seeks limitation, admonishing them to file their

1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       respective claims with the clerk of the court and to serve on the attorneys
       for the plaintiff a copy thereof on or before a date to be named in the notice.
       The date so fixed shall not be less than 30 days after issuance of the notice.
       For cause shown, the court may enlarge the time within which claims may
       be filed. The notice shall be published in such newspaper or newspapers
       as the court may direct once a week for four successive weeks prior to the
       date fixed for the filing of claims. The plaintiff not later than the day of second
       publication shall also mail a copy of the notice to every person known to
       have made any claim against the vessel or the plaintiff arising out of the
       voyage or trip on which the claims sought to be limited arose. In cases
       involving death a copy of such notice shall be mailed to the decedent at the
       decedent's last known address, and also to any person who shall be known
       to have made any claim on account of such death.

Supp. Adm. R. F(4). Once such notice has been given, all claims “must be filed or served

on or before the date specified in the notice provided…” Supp. Adm. R. F(5). And “[i]f a

claimant desires to contest either the right to exoneration from or the right to limitation of

the liability the claimant shall file and serve an answer to the complaint unless the claim

has included an answer.” Id.

       The Court set a deadline of November 2, 2018, for filing a claim. (Doc. 9). Glenda

Jordan, a passenger on the Tropic Star, filed the sole claim in this case, which the parties

settled. (Doc. 19; Doc. 24). Rockefeller sought and received a clerk’s default against all

potential claimants who failed to timely file a claim. (Doc. 22; Doc. 25; Doc. 26). He now

seeks the entry of a default judgment against those same individuals and entities.

Because Rockefeller has satisfied the requisite conditions for securing such relief, the

Court finds good cause to grant it.

       Accordingly, it is now

       ORDERED:

       Petitioner Godfrey A. Rockefeller, Jr.'s Motion for Default Judgment Against Non

Filing Claimants (Doc. 27) is GRANTED.




                                               2
      (1) The Clerk is DIRECTED to enter default judgment in favor of Godfrey A.

         Rockefeller, Jr., as owner of the M/Y Spirit, a 2008 Hinckley 29R, bearing Hull

         No. THC29152C708, her engines, tackle, apparel, and appurtenances, against

         all Claimants who have not timely filed claims or answers in response to

         Rockefeller’s Verified Complaint for Exoneration from or Limitation of Liability

         (Doc. 1).

      (2) The Clerk is further DIRECTED to terminate all pending motions and close the

         file.

      DONE and ORDERED in Fort Myers, Florida this 25th day of February, 2019.




Copies: All Parties of Record




                                           3
